DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 11-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-17 further limit a storage compartment or wall component instead of further limiting a latch assembly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt (US Patent 4,415,298 A).
Regarding Claim 1 Voigt discloses A latch assembly, comprising:
a safety latch (2,3) releasable to raise from a lowered end position (Fig. 3) into a raised end position (Fig. 1) for, in use with an object, locking the object (201) against rearward movement (B) after moving forward (C, LOADING arrow in Fig. 4) over the assembly ;
a trigger latch (8) adapted for (via attachment to 9) fixing the safety latch in its lowered end position (“held in a retracted position”; Column 3 Line 39) and operable by forward movement (C) of the object over the trigger latch for releasing (“tilts the lashing and
a securing member (10) for, when enabled, securing the safety latch (2,3) in the lowered end position (Fig. 3), the trigger latch, when operated, first releasing (via 8a+9) the safety latch and subsequently enabling (since now 10 can once again be used to lock down 2,3 in the future) the securing member (after 201 hits 8, elements 2+3 are allowed to pop up and lock 201 from rolling backwards).

3. The latch assembly according to claim 2, wherein the trigger latch is adapted (via 8a+9) for enabling and/or disabling the securing member.

5. The latch assembly according to claim 1, wherein the trigger latch is adapted to be operated (“release lever 8 is moved”; Column 3 Line 49) by pushing by an object (201) in use with the latch assembly, of the trigger latch from a raised end position into a lowered end position.

6. The latch assembly according to claim 1, wherein the safety latch is raisable by pivoting about a first axis (4,5), or the trigger latch is operable by being pivoted (“counterclockwise”; Column 3 Line 52), by an object in use with the latch assembly, about a second axis (7).

9. The latch assembly according to claim 1, wherein at least one of the safety latch (2,3), the trigger latch, and the securing member is supported adjustably along (via 4a and 5a which provide some play) an adjustment direction extending along the first axis (4,5).

10. The latch assembly according to claim 1, wherein the latch assembly comprises
a resetting member (6) operable for resetting the safety latch into a lowered end position, the resetting member being connected or connectable to the safety latch, or the safety latch being operable as the resetting member as a projecting component of the latch assembly.

Regarding Claims 11-14, Voigt discloses “a loading space in an aircraft” in Claim 1 and objects 201. The remaining claim limitations are seen as intended use and do not further limit the scope of the claims since any number of boxes could be placed into a cargo hold of an aircraft.

15. The storage compartment according to claim 11, wherein each safety latch is raisable transverse (upwardly) to the insertion direction preferably by pivoting about a first axis oriented as the insertion direction.

16. The storage compartment according to claim 11, wherein each trigger latch is arranged in the storage compartment to be operable by insertion of a box (201).

17. A wall component (1) or partition wall component for a storage compartment according to claim 11.

Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent 7,731,460 B2).
Regarding Claim 1 Brown discloses A latch assembly, comprising:
a safety latch (18) releasable to raise from a lowered end position (Fig. 9) into a raised end position (Fig. 1) for, in use with an object, locking the object (400) against rearward movement (opposite of L) after moving forward (L; Fig. 16A) over the assembly; and
by forward movement (L; Fig. 16A) of the object over the trigger latch for releasing the safety latch, the safety latch being adapted to be reset from its raised end position into its lowered end position for unlocking the object; and
a securing member (40) for, when enabled, securing the safety latch (18) in the lowered end position (Fig. 9), the trigger latch, when operated, first releasing (“urged the latch arm toward the raised active position”; Column 5 Line 56) the safety latch and subsequently enabling the securing member.

6. The latch assembly according to claim 1, wherein the safety latch is raisable by pivoting about a first axis (22), or the trigger latch is operable by being pivoted, by an object in use with the latch assembly, about a second axis (15).

7. The latch assembly according to claim 6, wherein an orientation of the first axis and an orientation of the second axis are different and set up an angle within a range of 45 to 135° (compare orientation of 22 and 15 In Fig. 4+5).

8. The latch assembly according to claim 6, wherein the first axis transversely crosses the second (compare orientation of 22 and 15 In Fig. 4+5).

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argues that the Voigt reference does not disclose the newly recited order of releasing the safety latch and then enabling the securing member. This argument is not found persuasive. The Securing member (10) is subsequently enabled since it is now in a state to once again be used to lock the safety latches (2,3) in the down position. After the securing member (10) releases safety latches (2,3) it is enabled to secure in the future.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M O'HARA/Primary Examiner, Art Unit 3644